Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

AGREEMENT, effective as of December 30, 2017, by and between RENT-A-CENTER, INC.
(the “Company”) and MITCHELL E. FADEL (“Mr. Fadel” or “Executive”).

1.    Employment. The Company desires to enter into a written agreement to
employ Mr. Fadel upon and subject to the terms and conditions set forth herein,
and Mr. Fadel hereby agrees to be employed by the Company upon and subject to
such terms and conditions.

2.    Certain Defined Terms. The following terms have the following meanings
when used in this Agreement.

(a)    “Accrued Compensation” means, as of any date, (1) the unpaid amount, if
any, of Mr. Fadel’s previously earned Base Salary, (2) the unpaid amount, if
any, of the bonus earned by Mr. Fadel for the preceding year, and (3) additional
payments or benefits, if any, earned by Mr. Fadel under and in accordance with
any employee plan, program or arrangement of or with the Company or an Affiliate
(other than this Agreement).

(b)    “Affiliate” means an entity at least 50% of the voting, capital or
profits interests of which are owned directly or indirectly by the Company.

(c)    “Benefit Continuation Coverage” means continuing group health insurance
coverage for Executive and, where applicable, Executive’s covered spouse and
covered eligible dependents for a specified period following the termination of
Executive’s Employment with Company and its Affiliates at the same benefit and
contribution levels that would be in effect if the Executive’s employment had
continued, if and to the extent such coverage would be permitted by the
applicable plan and applicable law. Benefit Continuation Coverage, if any, shall
be in addition to and not in lieu of COBRA coverage. Unless sooner terminated,
Benefit Continuation Coverage will be subject to early termination if and when
the Executive becomes entitled to comparable coverage from another employer.

(d)    “Board” means the Board of Directors of the Company.

(e)    “Cause” means (1) material act or acts of willful misconduct by
Mr. Fadel, whether in violation of the Company’s policies, including, without
limitation, the Company’s Code of Business Conduct and Ethics, or otherwise;
(2) Mr. Fadel’s willful and repeated failure (except where due to physical or
mental incapacity) or refusal to perform in any material respect the duties and
responsibilities of Mr. Fadel’s employment; (3) embezzlement or fraud committed
by Mr. Fadel, at Mr. Fadel’s direction, or with Mr. Fadel’s prior personal
knowledge; (4) Mr. Fadel’s conviction of, or plea of guilty or nolo contendere
to, the commission of a felony; or (5) substance abuse or use of illegal drugs
that, in the reasonable judgment of the Compensation Committee, (A) impairs the
ability of Mr. Fadel to perform the duties of Mr. Fadel’s employment, or
(B) causes or is likely to cause harm or embarrassment to the Company or any of
its Affiliates. Except as specified, the Compensation Committee, acting in its
own discretion, will be responsible for determining whether particular conduct
constitutes “Cause” for the purposes of this Agreement.



--------------------------------------------------------------------------------

(f)    “Change in Control” means the occurrence of any of the following after
the date of this Agreement:

(i)    any person (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 40% or more of the combined voting power of the then
outstanding voting securities of the Company;

(ii)    a consolidation, merger or reorganization of the Company, unless (1) the
stockholders of the Company immediately before such consolidation, merger or
reorganization own, directly or indirectly, at least a majority of the combined
voting power of the outstanding voting securities of the corporation or other
entity resulting from such consolidation, merger or reorganization,
(2) individuals who were members of the Board immediately prior to the execution
of the agreement providing for such consolidation, merger or reorganization
constitute a majority of the board of directors of the surviving corporation or
of a corporation directly or indirectly beneficially owning a majority of the
voting securities of the surviving corporation, and (3) no person beneficially
owns more than 40% of the combined voting power of the then outstanding voting
securities of the surviving corporation (other than a person who is (A) the
Company or a subsidiary of the Company, (B) an employee benefit plan maintained
by the Company, the surviving corporation or any subsidiary, or (C) the
beneficial owner of 40% or more of the combined voting power of the outstanding
voting securities of the Company immediately prior to such consolidation, merger
or reorganization); or

(iii)    a complete liquidation or dissolution of the Company, or a sale or
other disposition of all or substantially all of the assets of the Company
(other than to an entity described in (f)(ii) above).

(g)    “Code” means the Internal Revenue Code of 1986, as amended.

(h)    “Company” means Rent-A-Center, Inc. and any successor thereto.

(i)    “Compensation Committee” means the Compensation Committee of the Board.

(j)    “Disability” means the inability of Mr. Fadel to substantially perform
the customary duties and responsibilities of Mr. Fadel’s Employment with the
Company or an Affiliate for a period of at least 120 consecutive days or 120
days in any 12-month period by reason of a physical or mental incapacity which
is expected to result in death or last indefinitely, as determined by a duly
licensed physician appointed by the Company.

(k)    “Employment” means Mr. Fadel’s employment with the Company and/or any of
its Affiliates.

 

2



--------------------------------------------------------------------------------

(l)    “Good Reason” means the occurrence of any of the following without the
written consent of Mr. Fadel: (1) a material diminution by the Company or an
Affiliate of Mr. Fadel’s duties or responsibilities in a manner which is
inconsistent with Mr. Fadel’s position or which has or is reasonably likely to
have a material adverse effect on Mr. Fadel’s status or authority; (2) a
relocation by more than 50 miles of Mr. Fadel’s principal place of business; or
(3) a reduction by the Company or an Affiliate of Mr. Fadel’s rate of salary or
annual incentive bonus opportunity or a breach by the Company or any of its
Affiliates of a material provision of this Agreement which is not corrected
within 15 business days following notice thereof by Mr. Fadel to the Company.

(m)    “Pro Rata Bonus” means the annual bonus, if any, earned by Mr. Fadel for
the calendar year preceding the year in which Mr. Fadel’s Employment terminates
multiplied by a fraction, the numerator of which is the number of days elapsed
from the beginning of the calendar year in which Mr. Fadel’s Employment
terminates until the date Mr. Fadel’s Employment terminates, and the denominator
of which is 365. If Mr. Fadel’s Employment terminates before April 1 of a
calendar year, the Pro Rata Bonus for such calendar year shall be deemed to be
zero.

3.    Term. The term of this Agreement will be begin on December 30, 2017. The
term of this Agreement will be renewed for successive one year renewal periods
unless (A) at least 60 days before the end of the initial term or a renewal
term, either party gives written notice of non-renewal to the other, or
(B) Mr. Fadel’s employment is sooner terminated pursuant to Section 8 of this
Agreement.

4.    Position and Duties. During the term of this Agreement, Mr. Fadel shall
serve as the Chief Executive Officer of the Company. Mr. Fadel shall report
directly to the Board and will have such executive and managerial powers, duties
and responsibilities as are assigned to him by the Board, consistent with his
position as Chief Executive Officer. At the request of the Board, Mr. Fadel
shall serve as an officer and/or director of the Company’s subsidiaries and
other affiliates without additional compensation. Mr. Fadel shall devote all of
his business time, attention, knowledge and skills faithfully and to the best of
his ability to the performance of the obligations, duties and responsibilities
of his position as Chief Executive Officer of the Company and in furtherance of
the business, affairs, policies, codes of conduct and activities of the Company
in the interests of its shareholders. Subject to the Company’s policies
applicable to senior executives generally, Mr. Fadel may engage in personal,
charitable, professional and investment activities to the extent such activities
do not conflict or interfere with his obligations to, or his ability to perform
the duties and responsibilities of his employment with the Company.

5.    Annual Compensation.

(a)    Base Salary. During the term of this Agreement, the Company will pay
salary to Mr. Fadel at an annual rate of $800,000, in accordance with its
regular payroll practices. The Board and/or the Compensation Committee will
review Mr. Fadel’s salary at least annually. The Board, acting in its
discretion, may increase (but may not decrease) the annual rate of Mr. Fadel’s
salary in effect at any time. Mr. Fadel’s annual salary, as may be adjusted by
the Board pursuant to this Section 5(a), is referred to herein as the “Base
Salary”.

 

3



--------------------------------------------------------------------------------

(b)    Bonus. Mr. Fadel will be eligible for an annual bonus up to a target
equal to 100% of his Base Salary. The amount of the annual bonus, if any, will
be payable to Mr. Fadel as soon as practicable after the end of the fiscal year,
consistent with the payment of annual incentive compensation to senior
executives generally.

6.    Employee Benefit Programs and Perquisites.

(a)    General. Subject to the provisions of this Agreement, Mr. Fadel will be
entitled to participate in such qualified and nonqualified employee pension
plans, stock option or other equity or long term incentive compensation plans,
group health, long term disability and group life insurance plans, and any other
welfare and fringe benefit plans, arrangements, programs and perquisites
sponsored or maintained by the Company from time to time for the benefit of its
employees generally or its senior executives generally (commensurate with
Mr. Fadel’s position with the Company). If necessary, the Company will provide
Mr. Fadel with health insurance coverage for a period of up to 90 days following
the beginning of his employment with the Company to address any group health
waiting period that must be observed by Mr. Fadel before he can join the
Company’s group health plan.

(b)    Reimbursement of Business Expenses. Mr. Fadel will receive relocation
benefits in accordance with the Company policy, and will, prior to such
relocation, be eligible to receive temporary corporate housing benefits directly
procured for him by the Company or be reimbursed for expenses associated with
such corporate housing if procured directly by Mr. Fadel. Mr. Fadel is hereby
also authorized to incur reasonable expenses in carrying out his duties and
responsibilities under this Agreement, and the Company will promptly reimburse
him for all expenses that are so incurred upon presentation of appropriate
vouchers or receipts, subject to the Company’s expense reimbursement policies
applicable to senior executive officers generally as in effect from time to
time.

(c)    Conditions of Employment. Mr. Fadel’s place of employment during the term
of his employment under this Agreement will be at the principal office of the
Company in Plano, Texas, subject to the need for business travel. The conditions
of Mr. Fadel’s employment, including, without limitation, office space and
accouterments, secretarial, administrative and other support, will be consistent
with his status as the Chief Executive Officer of the Company.

7.    [Reserved.]

8.    Termination of Employment. Subject to the provisions hereof, including,
without limitation, Section 12 (relating to the execution and delivery of a
release as a condition of Mr. Fadel’s (or a beneficiary’s) entitlement to
certain payments and benefits hereunder), upon termination of Employment,
Mr. Fadel (or Mr. Fadel’s beneficiary, as the case may be) will be entitled to
receive the applicable payments and benefits set forth in this Section 8.

 

4



--------------------------------------------------------------------------------

(a)    Termination by the Company or an Affiliate of the Company without Cause;
Termination by Mr. Fadel for Good Reason; or Termination due to Expiration of
the Term. If Mr. Fadel’s Employment is terminated by the Company or an Affiliate
without Cause, by Mr. Fadel for Good Reason or upon expiration of the initial
term or a renewal term due to the Company providing notice of non-renewal, then
Mr. Fadel shall be entitled to receive the following payments and benefits:

(i)    Accrued Compensation;

(ii)    Pro Rata Bonus;

(iii)    1.0 times Base Salary, payable to Mr. Fadel in equal monthly
installments; provided, however, if Mr. Fadel’s Employment is terminated under
any of the circumstances stated in this Section 8(a) after the first anniversary
hereof, 1.0 times Base Salary shall be increased to 2.0 times Base Salary; and

(iv)    Benefit Continuation Coverage for eighteen months following termination
of Employment.

(b)    Disability or Death. If Mr. Fadel’s Employment is terminated by the
Company or an Affiliate due to Mr. Fadel’s Disability or if Mr. Fadel’s
Employment terminates by reason of death, then Mr. Fadel (or Mr. Fadel’s
beneficiary) shall be entitled to receive the following payments and benefits:

(i)    Accrued Compensation;

(ii)    Pro Rata Bonus; and

(iii)    Benefit Continuation Coverage for twelve months.

(c)    Termination by the Company or an Affiliate for Cause; Termination by
Mr. Fadel without Good Reason; or Termination due to Expiration of the Term. If
(i) the Company or an Affiliate terminates Mr. Fadel’s Employment for Cause,
(ii) Mr. Fadel terminates his Employment for any reason other than death or for
Good Reason, or (iii) Mr. Fadel’s Employment is terminated due to expiration of
the initial term or a renewal term due to Mr. Fadel providing notice of
non-renewal, then, in each case, Mr. Fadel shall be entitled to receive any
Accrued Compensation, subject to set off for amounts owed by Mr. Fadel to the
Company or an Affiliate, and nothing more.

(d)    Restoration. Any severance payments and benefits paid under this
Section 8 shall be subject to continuing compliance with the covenants described
in and repayment pursuant to Section 13.

9.    Change in Control Payment. Upon a Change in Control during the period of
Mr. Fadel’s employment hereunder, Mr. Fadel will be entitled to receive a
payment equal to 1.0 times Base Salary (the “Change in Control Payment”) in a
single lump sum payment within 10 business days following the Change in Control;
provided, however, if Mr. Fadel’s Change in Control Payment becomes due after
the first anniversary hereof, his Change in Control Payment shall be increased
from 1.0 times Base Salary to 2.0 times Base Salary. Mr. Fadel’s Employment need
not be terminated in conjunction with a Change in Control for the Change in
Control Payment to become due and owing to Mr. Fadel. If, following a Change in
Control, Mr. Fadel’s Employment is terminated in such a manner that entitles him
to the severance payments and

 

5



--------------------------------------------------------------------------------

benefits set forth in Section 8(a), then, in order to avoid duplication, the
payments and benefits to which Mr. Fadel is entitled under Section 8(a) will be
reduced (on a dollar for dollar basis) by the Change in Control Payment. If
Mr. Fadel’s Employment is terminated or this Agreement expires or is not renewed
by the Company (a) within one hundred and eighty (180) days prior to the Company
entering into a definitive agreement for a Change in Control and a Change in
Control occurs during the period beginning on the date his Employment is
terminated, expires or is not renewed and ending on the date that is 12 months
from such date or (b) a Change in Control occurs within one hundred and eighty
(180) days following such termination, expiration or non-renewal (each of
(a) and (b) in this Section 9 a “Residual Payment Period”), then Mr. Fadel shall
be entitled to receive the Change in Control Payment in a single lump sum
payment within 10 business days following the Change in Control. Any payments
and benefits paid under this Section 9 shall be subject to continuing compliance
with the covenants described in and repayment pursuant to Section 13. The
Residual Payment Period shall not apply if Mr. Fadel’s Employment is terminated
by Mr. Fadel other than for Good Reason or by the Company for Cause.

10.    Cooperation Following Termination of Employment. For a period of one
(1) year following any termination of his Employment, Mr. Fadel agrees to
cooperate with and provide any requested information to the Company or its legal
representatives as the Company deems reasonably appropriate under the
circumstances. The Company agrees to reimburse Mr. Fadel for all reasonable
expenses, attorneys’ fees and costs incurred by him as a result of his
cooperation following any termination of his Employment pursuant to this
Section 10.

11.    Golden Parachute Tax Limitation. If Mr. Fadel is entitled to receive
payments and benefits under Section 8 or Section 9 of this Agreement, as
applicable, and if, when combined with the payments and benefits Mr. Fadel is
entitled to receive under any other plan, program or arrangement of the Company
or an Affiliate, Mr. Fadel would be subject to excise tax under Section 4999 of
the Code or Company would be denied a deduction under Section 280G of the Code,
then the amounts otherwise payable to Mr. Fadel under Section 8 or Section 9 of
this Agreement, as applicable, will be reduced by the minimum amount necessary
to ensure that Mr. Fadel will not be subject to such excise tax and the Company
will not be denied any such deduction.

12.    Release of Claims. Notwithstanding anything herein to the contrary, the
Compensation Committee or the Board may condition severance payments or benefits
otherwise payable under this Agreement upon the execution and delivery by
Mr. Fadel (or Mr. Fadel’s beneficiary) of a general release in favor of the
Company, its Affiliates and their officers, directors and employees, in such
form as the Board or the Compensation Committee may specify; provided, however,
that no such release will be required as a condition of Mr. Fadel’s (or the
beneficiary’s) entitlement to Accrued Compensation. Subject to Section 20 of
this Agreement, any payment or benefit that is so conditioned shall commence or
be paid during the period commencing on Executive’s termination of Employment
and ending on a date not more than 30 days thereafter, except that, in the event
that such period could span two taxable years, payment must be made or commence
in the later year.

 

6



--------------------------------------------------------------------------------

13.    Restoration. Mr. Fadel has been provided and is privy to intellectual
property, trade secrets and other confidential information of the Company and
its Affiliates. For a period of (x) one (1) year after Mr. Fadel’s Employment is
terminated if Mr. Fadel’s employment with the Company terminates at or within
one (1) year following the effective date of this Agreement, or (y) two
(2) years after Mr. Fadel’s Employment is terminated if Mr. Fadel’s employment
with the Company terminates more than one (1) year following the effective date
of this Agreement (as applicable, the “Restricted Period”), Mr. Fadel has agreed
not to engage in any activity or provide any services which are similar to or
competitive with the business of the Company and its Affiliates. During the
Restricted Period, Mr. Fadel also agreed not to solicit or induce, or cause or
permit others to solicit or induce, any employee to terminate their employment
with the Company and its Affiliates. These covenants are set forth and agreed to
in the Loyalty and Confidentiality Agreement between Mr. Fadel and the Company
(“Loyalty Agreement”). The parties hereto understand and acknowledge that the
promises in this Agreement and those in the Loyalty Agreement, and not any
employment of or services performed by Mr. Fadel in the course and scope of that
employment, constitute the sole consideration for the severance payments and
benefits provided by this Agreement. Further, it is agreed that should Mr. Fadel
violate or be in breach of any restrictions set forth herein or in the Loyalty
Agreement (which determination shall be made in the discretion of the
Compensation Committee), (a) Mr. Fadel shall not be entitled to any further
severance payments and benefits under this Agreement, (b) Mr. Fadel shall
immediately return to the Company any severance payments and the value of any
severance benefits which were received hereunder, and (c) Mr. Fadel will have no
further rights or entitlements under this Agreement. This Section 13 shall not
in any manner supersede or limit any other right the Company may have to enforce
or seek legal or equitable relief based on this Agreement or the Loyalty
Agreement.

14.    No Duty to Mitigate. Except as otherwise specifically provided herein
with respect to early termination of Benefit Continuation Coverage, Mr. Fadel’s
entitlement to payments or benefits hereunder is not subject to mitigation or a
duty to mitigate by Mr. Fadel.

15.    Amendment. The Board may amend this Agreement, provided, however, that,
no such action which would have the effect of reducing or diminishing
Mr. Fadel’s entitlements under this Agreement shall be effective without the
express written consent of Mr. Fadel.

16.    Successors and Beneficiaries.

(a)    Successors and Assigns of the Company. The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company and its subsidiaries taken as a whole, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company’s obligations under this Agreement. In any such event, the term
“Company,” as used herein shall mean the Company, as defined in Section 2
hereof, and any such successor or assignee. Mr. Fadel acknowledges and agrees
that this Agreement and the Loyalty Agreement shall be fully enforceable by the
Company’s successor or assignee.

(b)    Mr. Fadel’s Beneficiary. For the purposes hereof, Mr. Fadel’s beneficiary
will be the person or persons designated as such in a written beneficiary
designation filed with the Company, which may be revoked or revised in the same
manner at any time prior to Mr. Fadel’s death. In the absence of a properly
filed written beneficiary designation or if no designated beneficiary survives
Mr. Fadel, Mr. Fadel’s estate will be deemed to be the beneficiary hereunder.

 

7



--------------------------------------------------------------------------------

17.    Nonassignability. With the exception of Mr. Fadel’s beneficiary
designation, neither Mr. Fadel nor Mr. Fadel’s beneficiary may pledge, transfer
or assign in any way the right to receive payments or benefits hereunder, and
any attempted pledge, transfer or assignment shall be void and of no force or
effect.

18.    Legal Fees to Enforce Rights after a Change in Control. If, following a
Change in Control, the Company fails to comply with any of its obligations under
this Agreement or the Company takes any action to declare this Agreement void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from Mr. Fadel (or Mr. Fadel’s beneficiary) the
payments and benefits intended to be provided, then Mr. Fadel (or Mr. Fadel’s
beneficiary, as the case may be) shall be entitled to select and retain counsel
at the expense of the Company to represent Mr. Fadel (or Mr. Fadel’s
beneficiary) in connection with the good faith initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company or
any successor thereto in any jurisdiction.

19.    Governing Law. This Agreement shall be governed by the laws of the State
of Texas, excluding its conflict of law rules. Any suit with respect to this
Agreement will be brought in the federal or state courts in the districts, which
include Dallas, Texas, and Mr. Fadel hereby agrees to submit to the personal
jurisdiction and venue thereof.

20.    Compliance with Section 409A Deferral Requirements.

(a)    It is intended that any amounts payable under this Agreement shall be
exempt from or comply with, and avoid the imputation of any tax, penalty or
interest under, Section 409A of the Code and the final treasury regulations
promulgated thereunder to the fullest extent permissible under applicable law.
This Agreement shall be construed and interpreted consistent with that intent.
In no event, however, shall the Company be liable for any tax, interest or
penalty imposed on Executive under Section 409A or any damages for failing to
comply with Section 409A of the Code.

(b)    If Mr. Fadel is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the termination of his
employment with the Company, Mr. Fadel shall not be entitled to receive any
payment that constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and which would be payable upon Mr. Fadel’s
separation from service until the earlier of (A) the date which is six
(6) months after his separation from service (within the meaning of Section 409A
of the Code) for any reason other than death, or (B) the date of Mr. Fadel’s
death; provided that this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. Any amounts otherwise payable to Mr. Fadel upon or in
the six (6) month period following Mr. Fadel’s separation from service that are
not so paid by reason of this paragraph shall be paid (without interest) within
thirty (30) days after the date that is six (6) months after Mr. Fadel’s
separation from service (provided that in the event of Mr. Fadel’s death after
such separation from service but prior to payment, then such payment shall be
made within thirty (30) days after the date of Mr. Fadel’s death).

 

8



--------------------------------------------------------------------------------

(c)    Any reimbursement payment or in-kind benefit due to Mr. Fadel under this
Agreement, to the extent that such reimbursements or in-kind benefits are
taxable to him, shall be paid on or before the last day of Mr. Fadel’s taxable
year following the taxable year in which the related expense was incurred.
Reimbursements and in-kind benefits pursuant to this Agreement are not subject
to liquidation or exchange for another benefit.

(d)    For purposes of Section 409A of the Code, Mr. Fadel’s right to receive
any installment payments hereunder shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
payment shall be made within thirty (30) days following the date of
termination), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

21.    Withholding. The Company and its Affiliates may withhold from any and all
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to applicable law.

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

RENT-A-CENTER, INC. By:  

/s/ Christopher A. Korst

  Christopher A. Korst, EVP – Chief   Administrative Officer & General   Counsel
Date:   March 28, 2018 MITCHELL E. FADEL

/s/ Mitchell E. Fadel

Date:   March 28, 2018

 

Signature Page to Employment Agreement